Citation Nr: 0712973	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include claimed as due to 
exposure to Agent Orange, asbestos, and tobacco use during 
service.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1960 to April 1980.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

The Board notes that the veteran in September 2004 raised the 
issue of service connection for an eye disability secondary 
to his service-connected diabetes mellitus.  It appears that 
the RO began to develop this claim, but the records as they 
now stand do not show that the claim has been adjudicated.  
Thus, it is referred to the RO for further appropriate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In July 2003, the RO provided the veteran notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), but the 
content of the notice was not in complete compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the service medical records shows that the 
veteran was seen for a cough in June 1972, July 1972, and 
September 1976, and the diagnoses were probable bronchitis, 
sinusitis, and allergic reaction to environment.  At the time 
of his separation physical examination in April 1980, 
although the veteran's lungs were evaluated as normal, the 
examiner noted that he had a chronic cough for four to five 
months, evidently due to a sinus condition.  

VA outpatient records dated in 2003 show that the veteran 
underwent pulmonary function testing and that he had a 
diagnosis of COPD.  The veteran, in a May 2004 statement, 
indicates that his VA doctors cannot attribute his COPD to 
one single event.  He believes that his COPD began during his 
period of service, particularly when he was exposed to Agent 
Orange, asbestos, and other toxic substances in the course of 
his duties.  Among other things, his service personnel 
records indicate that he served as an engine mechanic in a 
mobile construction battalion, and that he served in Vietnam 
during the war for which he received the combat action ribbon 
and other awards. 

As there is insufficient medical evidence to decide the 
claim, the veteran should be afforded a VA examination to 
clarify the etiology of his COPD.

In light of the above, further procedural and evidentiary 
development is necessary, and the case is REMANDED to the RO 
for the following.

1.  Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim to include the 
degree of disability assignable and the 
provision for the effective date). 

2.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature and etiology of his COPD.  The 
claims folder should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report, and complete 
rationale for all opinions expressed 
should be provided.  The examiner's 
attention is directed to the service 
medical records dated in June 1972, July 
1972, September 1976, and April 1980, 
which relate complaints referable to a 
cough.  The examiner is requested to 
elicit from the veteran a history of 
respiratory complaints and treatment 
during and following service, and render 
an opinion as to the likely date of onset 
and etiology of his COPD.  With respect to 
the latter, the examiner is requested to 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's COPD began during his 
period of service from May 1960 to April 
1980, or is causally linked to some 
incident or finding recorded during 
service, to include exposure to herbicides 
or the clinical findings noted above 
recorded in the service medical records.

3.  Upon completion of the above, 
readjudicate the claim. If any benefit is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE E. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


